                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

BARTON MALOW COMPANY,                                     Case No. 18-10549

      Plaintiff and Cross-Defendants                 SENIOR UNITED STATES DISTRICT
                                                     JUDGE ARTHUR J. TARNOW
v.

TALISMAN INS. CO., LLC, ET AL.,                      MAGISTRATE JUDGE STEPHANIE
                                                     DAWKINS DAVIS
      Defendant, Third Party
      Plaintiff, and Counter-
      Defendant

v.

ASSEMBLERS PRECAST & STEEL
SERVS., INC.

      Third Party Defendant,
      Counter-Plaintiff, and Cross-
      Plaintiff

v.

DUMAS CONSTR. SERVS., INC.,

      Fourth Party Defendant,
      Counter-Plaintiff, and Cross-
      Plaintiff

v.

LIBERTY MUT. INS. CO., RLI INS. CO.,

      Fourth Party Defendants.

______________________________/

                                       Page 1 of 7
    ORDER GRANTING IN PART AND DENYING IN PART CROSS-DEFENDANT BMH
           AND RLI INSURANCE COMPANY’S MOTION TO DISMISS [71]

       Plaintiff—a joint venture of Barton Malow Company and Hunt Construction

Group, Inc., doing business as Barton Malow / Hunt (“BMH”)—filed this suit

against Talisman Insurance Co., LLC, (“Talisman”) on February 15, 2018. The

complaint alleged that Dumas Construction Services, Inc., (“Dumas”) a Michigan-

based subcontractor, defaulted on a subcontract after obtaining a performance bond

from Talisman, a Nevada corporation. Several other parties were brought into the

suit and then dismissed. Now Plaintiff, BMH, and Fourth Party Defendant RLI

Insurance Company (“RLI”), move to dismiss the case for lack of subject matter

jurisdiction under FED. R. CIV. P. 12(b)(1).

                              PROCEDURAL HISTORY

       BMH filed its original complaint against Talisman on February 15, 2018.

[Dkt. # 1]. On March 19, 2018, Talisman filed a third-party complaint [10] against

the Michigan corporation Assemblers Precast & Steel Servs., Inc. (“Assemblers”),

alleging that Assemblers, in its capacity as a subcontractor for Dumas, caused the

breach of contract that is at the basis of BMH’s complaint. The Court had original

jurisdiction over this third-party complaint pursuant to 28 U.S. § 1332.1 Though



1
 This Complaint was amended on June 7, 2018 [23], but the jurisdictional
component remained the same.
                                      Page 2 of 7
Barton Malow is a Michigan Corporation and Hunt Construction is an Indiana

Corporation, the parties do not dispute that their joint venture, BMH, is at least a

Michigan citizen for purposes of diversity jurisdiction. On June 27, 2018,

Assemblers filed a Counter-Claim [25] against Talisman and a Crossclaim [26]

against BMH. Assemblers correctly observed that the Court had diversity

jurisdiction over its counter-claim against Talisman, but it incorrectly asserted that

complete diversity existed between itself and BMH, who, as observed in BMH’s

answer to the crossclaim, were both Michigan corporations (See ECF # 33 pg. 2-3).

BMH’s answer did, however, “admit[] that the Court could elect to exercise

jurisdiction over this Cross-Claim based upon ancillary and/or supplemental

jurisdiction.” (Id.).

       Also on June 27, 2018, Assemblers filed a Third Party Complaint [27] against

Dumas, Liberty Mutual Insurance Company, and RLI. Assemblers again alleged that

the Court had diversity jurisdiction pursuant to 28 U.S.C. § 1332, even though one

of the Defendants, Dumas, was a resident of Michigan, like Assemblers. The parties

in their answers noted that complete diversity was lacking, but admitted that the

Court could exercise supplemental jurisdiction over the third party complaint.2 On




2
 The parties would eventually come to refer to the third party complaint as a
fourth party complaint.
                                      Page 3 of 7
July 9, 2018, Plaintiff BMH filed an Amended Complaint [31] against Talisman, but

it did not add new parties.

      On August 8, 2018, Dumas filed a Cross-Claim [52] against BMH and RLI

and a Counterclaim [52] against Assemblers. Dumas brought both claims pursuant

to 28 U.S.C. § 1367, claiming that the Court had supplemental jurisdiction over the

actions. In their answers [55 & 56], BMH and RLI admitted that the Court could

exercise jurisdiction pursuant to § 1367. A scheduling order [60] was entered on

December 13, 2018.

      On April 16, 2019, the Court signed a stipulated order [71] that BMH,

Talisman, Liberty Mutual, and RLI had resolved all claims among and between

them. All such claims were dismissed with prejudice, leaving only Assemblers’

claims against Dumas, Dumas’ counter-claims against Assemblers, and Dumas’

cross-claims against Assemblers, BMH, and RLI.

      BMH and RLI moved to dismiss [71] these remaining claims the next day,

pursuant to Fed. R. Civ. P. 12(b)(1). That motion is now fully briefed. The Court

finds it suitable for determination without a hearing pursuant to Local Rule 7.1(f)(2).

                                      ANALYSIS

      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332. That jurisdiction derived from the original dispute between BMH and

                                       Page 4 of 7
Talisman. A court does not lose jurisdiction when complete diversity is eliminated

after the filing of the complaint (or complaints) at issue. “It has long been the case

that the jurisdiction of the court depends upon the state of things at the time of the

action brought.” Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570 (2004).

The Court is not required to dismiss the suit, and the motion will be denied insofar

as it seeks mandatory dismissal under FED. R. CIV. P. 12(b)(1). As the movant

recognized in its reply, the Court must look to 28 U.S.C. § 1367 to decide whether

to continue to exercise supplemental jurisdiction over the remaining state-law

claims.

      That statute gives a court “broad discretion” over whether to exercise

supplemental jurisdiction after it has “dismissed all claims over which it has original

jurisdiction.” 28 U.S.C. § 1367(c)(3); Gamel v. City of Cincinnati, 625 F.3d 949,

950 (6th Cir. 2010). [T]he doctrine of pendent jurisdiction…is a doctrine of

flexibility, designed to allow courts to deal with cases involving pendent claims in

the manner that most sensibly accommodates a range of concerns and values.”

Carnegie-Mellon University v. Cohill, 484 U.S. 343, 348 (1988). Those values

include “judicial economy, convenience, fairness, and comity.” Id. at 350.

Nevertheless, “[w]hen all federal claims are dismissed before trial, the balance of

considerations usually will point to dismissing the state law claims.” Musson

                                       Page 5 of 7
Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996), amended

on denial of reh'g, No. 95-5120, 1998 WL 117980 (6th Cir. Jan. 15, 1998).

      The Sixth Circuit in Musson articulated a standard favoring dismissal of

supplemental jurisdiction claims when the federal claims were eliminated early in

the proceeding of the case with a Rule 12 motion. 89 F.3d at 1255. Movant has not

articulated grounds for dismissal under FED. R. CIV. P. 12(b)(1), for such would

require a finding that “there never was a valid federal claim,” which is not the case

here. Id. Nor is this motion procedurally analogous to a Rule 12(b)(6) motion, for

discovery began over six months ago. The Court would not need to find “unusual

circumstances” to retain supplemental jurisdiction over the case. See Musson, 89

F.3d at 1255 (“The presumption that a 12(b)(6) dismissal of the touchstone claims

precludes the exercise of supplemental jurisdiction over any remaining claims can

be overcome in unusual circumstances.”).

      All that being said, considerations of “judicial economy, convenience,

fairness, and comity,” support dismissing the remaining state law claims. First, in

terms of judicial economy and convenience, the Court has done nothing in this case

except issue a scheduling order. There would be no duplication of judicial resources

for discovery to continue in state court. Neither would the parties be overly

inconvenienced by taking a brief pause in discovery before resuming under the

                                      Page 6 of 7
auspices of state court. Dumas seems to protest that such a dismissal would be unfair

because the matter has been pending for over fourteen months and the parties have

filed many pleadings. Since those pleadings were based on Michigan state law,

however, it would hardly be onerous to refile them in state court. Lastly, considering

the interest of comity to the states, Michigan state courts should be the preferred

forum for disputes between Michigan corporations regarding Michigan contract law.

      Accordingly,

      IT IS ORDERED that BMH and RLI’s Motion to Dismiss [71] is

GRANTED IN PART AND DENIED IN PART. The Court declines to exercise

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 and DISMISSES all the

remaining claims in this case without prejudice.

      SO ORDERED.




                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: May 31, 2019                    Senior United States District Judge




                                      Page 7 of 7
